      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NEW JERSEY CARPENTERS
 HEALTH FUND, on Behalf of Itself and all              Case No. 08-cv-5310 (DAB)
 Others Similarly Situated,
                                                       ECF Case
                    Plaintiff ,

                    v.

 NOVASTAR MORTGAGE, INC.,
 NOVASTAR MORTGAGE FUNDING
 CORPORATION, SCOTT F. HARTMAN,
 GREGORY S. METZ, W. LANCE
 ANDERSON, MARK HERPICH, RBS
 SECURITIES INC. f/k/a GREENWICH
 CAPITAL MARKETS, INC., d/b/a RBS
 GREENWICH CAPITAL, DEUTSCHE
 BANK SECURITIES INC., WELLS FARGO
 ADVISORS, LLC f/k/a WACHOVIA
 SECURITIES LLC,

                    Defendants.


                [PROPOSED] SUPPLEMENTAL ORDER AND FINAL JUDGMENT

             This matter came for hearing on September 13, 2017 (the “Final Approval Hearing”), on

the application of Plaintiffs to determine whether the terms and conditions of the Stipulation and

Agreement of Settlement (the “Stipulation”) are fair, reasonable, adequate and in the best interest

of the Settlement Class Members for the settlement (the “Settlement”) of all claims by Lead

Plaintiff New Jersey Carpenters Health Fund and the other Class Representative Iowa Public

Employees Retirement System, on behalf of themselves and the Settlement Class, against

Defendants NovaStar Mortgage, Inc., NovaStar Mortgage Funding Corporation, Scott F. Hartman,

Gregory S. Metz, W. Lance Anderson, Mark Herpich, RBS Securities Inc. f/k/a Greenwich Capital

Markets, Inc., d/b/a RBS Greenwich Capital, Deutsche Bank Securities Inc., and Wells Fargo

Advisors, LLC f/k/a Wachovia Securities LLC in the above-captioned Action, and should be

                                                   1
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 2 of 13




approved; and whether judgment should be entered dismissing the Action on the merits and with

prejudice in favor of the Defendants and as against all persons or entities who are members of the

Settlement Class herein who have not requested exclusion therefrom, and releasing the Released

Claims.

             Due and adequate notice having been given to the Settlement Class as provided in the

Preliminary Approval Order, and the Court having considered all papers filed and proceedings

held in this Action and otherwise being fully informed of the matters herein and good cause

appearing therefore,

             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

             1.     As used in this Order and Final Judgment the following terms (together with their

cognate forms) have the meanings specified below:

                    a.      “Action” means the securities class action styled New Jersey Carpenters

             Health Fund v. NovaStar Mortgage, Inc., et al., No. 08-cv-5310 (S.D.N.Y.) (DAB).

                    b.      “Claim” means a claim submitted by a Settlement Class Member to the

             Claims Administrator for payment pursuant to the Plan of Allocation.

                    c.      “Claims Administrator” means Epiq Systems, Inc.

                    d.      “Defendants” means NovaStar Mortgage, Inc., NovaStar Mortgage Funding

             Corporation, Scott F. Hartman, Gregory S. Metz, W. Lance Anderson, Mark Herpich, RBS

             Securities Inc. f/k/a Greenwich Capital Markets, Inc., d/b/a RBS Greenwich Capital,

             Deutsche Bank Securities Inc., and Wells Fargo Advisors, LLC f/k/a Wachovia Securities

             LLC.

                    e.      “Effective Date” means the earliest date on which all of the events and

             conditions specified in ¶ 37 of the Stipulation have occurred or have been met.



                                                     2
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 3 of 13




                      f.    “Escrow Account” means an escrow account mutually agreeable to the

             Settling Parties, established, maintained, and controlled by the Escrow Agent, subject to

             the Court’s supervisory authority, into which Defendants shall deposit or cause to be

             deposited the Settlement Amount.

                      g.    “Escrow Agent” means The Huntington National Bank, or a third party

             financial services company jointly designated by the Settling Parties to serve as escrow

             agent.

                      h.    “Investment Vehicle” means any investment company or pooled investment

             fund (including, but not limited to, mutual fund families, exchange-traded funds, fund of

             funds and hedge funds) in which any Defendant has or may have a direct or indirect

             interest, or as to which its affiliates may act as investment advisors, but of which any

             Defendant or any of its respective affiliates is not a majority owner or does not hold a

             majority beneficial interest.

                      i.    “Litigation Expenses” means the reasonable costs and expenses incurred by

             Lead Counsel in connection with commencing and prosecuting the Action, for which Lead

             Counsel intends to apply to the Court for reimbursement from the Settlement Fund.

             Litigation Expenses may also include reimbursement of the expenses of Plaintiffs in

             accordance with 15 U.S.C. § 77z-1(a)(4).

                      j.    “Notice” means the Notice of Pendency of Class Action, Preliminary

             Approval Order and Proposed Settlement, Final Approval Hearing and Motion for

             Attorneys’ Fees and Reimbursement of Litigation Expenses (substantially in the form

             attached as Exhibit A-1 to the Stipulation), which was sent to members of the Settlement

             Class.



                                                     3
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 4 of 13




                    k.      “Offerings” means NovaStar Mortgage Funding Trusts, NovaStar Home

             Equity Loan Series 2006-3, 2006-4, 2006-5, 2006-6, 2007-1, and 2007-2.

                    l.      “Person” and “Persons” means any individual, corporation, limited liability

             company, limited partnership, partnership, professional corporation, association, affiliate,

             joint stock company, estate, trust, unincorporated association, entity, government and any

             political subdivision thereof, or any other type of business or legal entity and their spouses,

             heirs, predecessors, successors, representatives, or assignees.

                    m.      “Plaintiffs” means the New Jersey Carpenters Health Fund and the Iowa

             Public Employees’ Retirement System.

                    n.      “Plan of Allocation” means the proposed plan of allocation of the Net

             Settlement Fund set forth in the Notice. The Plan of Allocation is not part of the Settlement,

             and the Released Parties have no responsibility for, and no liability with respect thereto.

                    o.      “Preliminary Approval Order” means the order entered by the Court on May

             9, 2017, preliminarily certifying the Settlement Class, preliminarily approving the

             Settlement, and directing that Notice be provided to the Settlement Class.

                    p.      “Proof of Claim Form” means the form provided to Settlement Class

             Members by the Claims Administrator for purposes of submitting a Claim, substantially in

             the form attached to the Stipulation as Exhibit A-3.

                    q.      “Released Claims” means any and all claims (including “Unknown

             Claims,” as defined in ¶ 1(x) herein), demands, rights, liabilities, and causes of action of

             every nature and description, known or unknown, suspected or unsuspected, contingent or

             non-contingent, matured or unmatured, whether or not concealed or hidden, which now

             exist, or heretofore have existed, or can, shall or may exist, whether arising under federal,



                                                       4
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 5 of 13




             state, common or foreign law or at equity, that Plaintiffs or any Settlement Class Member

             (a) asserted in this Action, or (b) could have asserted in the Action or in any other

             proceeding or forum arising from or related in any way to the acts, failures to act,

             transactions, facts, events, matters, disclosures, statements, occurrences, representations,

             or omissions asserted or that could have been asserted in the Action against any Released

             Party; provided, however, that “Released Claims” shall not include a claim, if any, filed

             prior to December 20, 2016 solely and exclusively to the extent such claim asserted

             contractual repurchase rights with respect to any residential mortgage loan included in any

             of the Offerings.

                    r.      “Released Party” and “Released Parties” means (i) each Defendant and his,

             her or its parents, subsidiaries, and affiliates and all of their respective past, current, and

             future respective directors, officers, employees, partners, insurers, co-insurers, reinsurers,

             agents, controlling shareholders, shareholders, attorneys, accountants, auditors, advisors,

             investment advisors, personal or legal representatives, predecessors, successors, divisions,

             joint ventures, assigns, spouses, heirs, related or affiliated entities, and (ii) any entity in

             which any Defendant has a controlling interest, and all of their respective property.

                    s.      “Settlement Amount” means one hundred sixty five million U.S. dollars

             ($165,000,000.00).

                    t.      “Settlement Class Member” means a person or entity that is a member of

             the Settlement Class (as defined in ¶ 3 below) and that has not excluded himself, herself or

             itself by timely filing a request for exclusion pursuant to and in accordance with the

             requirements set forth in the Preliminary Approval Order (such persons who have so

             excluded themselves being identified in Exhibit 1 attached hereto).



                                                       5
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 6 of 13




                    u.      “Settlement Fund” means the Settlement Amount plus any interest earned

             thereon after it is deposited into the Escrow Account.

                    v.      “Settling Parties” means (i) Defendants and (ii) Plaintiffs on behalf of

             themselves and the Settlement Class (as defined in ¶ 3 below).

                    w.      “Summary Notice” means the Summary Notice of the Pendency of Class

             Action and Proposed Settlement, Preliminary Approval Order, Final Approval Hearing,

             and Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses,

             substantially in the form attached to the Stipulation as Exhibit A-2, which was published

             on May 30, 2017, as set forth in the Preliminary Approval Order.

                    x.      “Unknown Claims” means any and all Released Claims that Plaintiffs

             and/or any Settlement Class Member does not know or suspect to exist in his, her or its

             favor at the time of the release of the Released Parties, which if known by him, her or it

             might have affected his, her or its settlement with and release of the Released Parties, or

             might have affected his, her or its decision not to object to this Settlement or not exclude

             himself, herself or itself from the Settlement Class.

             2.     This Court has jurisdiction to enter this Order and Final Judgment. The Court has

jurisdiction over the subject matter of the Action and over all parties to the Action, including all

Settlement Class Members.

             3.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby

certifies, for purposes of the Settlement only, a class (the “Settlement Class”) consisting of all

Persons who purchased or otherwise acquired publicly offered Certificates representing interests

in any of the NovaStar Mortgage Funding Trusts, NovaStar Home Equity Loan Series 2006-3,

2006-4, 2006-5, 2006-6, 2007-1, or 2007-2 Offerings, prior to May 21, 2008, pursuant or traceable



                                                       6
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 7 of 13




to the Registration Statement and accompanying prospectus filed with the Securities and Exchange

Commission by NovaStar Mortgage Funding Corporation a/k/a NovaStar Certificates Financing

Corporation on June 16, 2006 (No. 333-134461), and who were damaged thereby, except those

Persons that timely and validly requested exclusion from the class pursuant to and in accordance

with the terms of the Preliminary Approval Order. Also excluded from the Settlement Class are

all Defendants, their officers and directors at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns, and any entity in which any

Defendant has or had a controlling interest, except for any Investment Vehicle.

             4.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and solely for the

purposes of the Settlement, Plaintiffs New Jersey Carpenters Health Fund and Iowa Public

Employees’ Retirement System are appointed as Class Representatives of the Settlement Class,

and the law firm of Cohen Milstein Sellers & Toll PLLC (“Lead Counsel”) is appointed as lead

counsel for the Settlement Class.

             5.   With respect to the Settlement Class, this Court finds, solely for the purposes of the

Settlement, that: (a) the members of the Settlement Class are so numerous that joinder of all

Settlement Class Members in the Action is impracticable; (b) there are questions of law and fact

common to the Settlement Class; (c) the claims of Class Representatives are typical of the claims

of the Settlement Class; (d) Class Representatives and Lead Counsel have and will fairly and

adequately represent and protect the interests of the Settlement Class Members; (e) the questions

of law and fact common to the Settlement Class Members predominate over any questions

affecting only individual members; and (f) a class action is superior to other available methods for

the fair and efficient adjudication of the controversy, considering: (i) the interests of the Settlement

Class Members in individually controlling the prosecution of separate actions; (ii) the extent and



                                                    7
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 8 of 13




nature of any litigation concerning the controversy already commenced by Settlement Class

Members; and (iii) the desirability or undesirability of concentrating the litigation of these claims

in this particular forum.

             6.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

approves the Settlement, and finds that the Settlement is, in all respects, fair, reasonable and

adequate, and in the best interests of the Settlement Class Members. This Court further finds that

the Settlement is the result of arm’s-length negotiations between experienced counsel representing

the interests of the Settling Parties. Accordingly, the Settlement is hereby approved in all respects

and shall be consummated in accordance with the terms and provisions therein. The Settling

Parties are hereby directed to perform the Settlement’s terms.

             7.   The distribution of the Notice and the publication of the Summary Notice as

provided for in the Preliminary Approval Order constituted the best notice practicable under the

circumstances, including individual notice to all Settlement Class Members who could be

identified with reasonable effort. Said notice provided the best notice practicable under the

circumstances of those proceedings and of the matters set forth therein, including the proposed

Settlement, to all persons and entities entitled to such notice, and said notice fully satisfied the

requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, and any other

applicable law, including the Private Securities Litigation Reform Act of 1995. A full and fair

opportunity was accorded to all Settlement Class Members to be heard with respect to the

Settlement. Thus, it is hereby determined that all members of the Settlement Class, other than

those persons and entities who validly and timely requested exclusion from the Settlement Class

as listed in Exhibit 1 hereto, are bound by this Order and Final Judgment.




                                                 8
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 9 of 13




             8.    The Court has received one objection to the Settlement, submitted by the Federal

Housing Finance Agency (“FHFA”), in its capacity as conservator of the Federal Home Loan

Mortgage Corporation (“Freddie Mac”), and Freddie Mac. The Court finds and concludes that

FHFA and Freddie Mac’s objection, including as to the adequacy of the notice and, in light of 12

U.S.C. § 4617(f), the Court’s subject matter jurisdiction to impose upon FHFA the relief requested,

is without merit and therefore overrules it in its entirety.

             9.    The Action and all claims contained therein are hereby dismissed on the merits with

prejudice as to Plaintiffs and the Settlement Class Members. The parties are to bear their own

costs, except as otherwise provided in the Stipulation.

             10.   Upon the Effective Date, Plaintiffs and all other Settlement Class Members, on

behalf of themselves and any of their personal representatives, spouses, domestic partners, trustees,

heirs, executors, administrators, successors or assigns, shall be deemed to have, and by operation

of this Order and Final Judgment shall have, fully, finally and forever waived, released,

relinquished, discharged, and dismissed all Released Claims, with prejudice and on the merits,

whether or not such Plaintiff or Settlement Class Member executes and delivers a Proof of Claim

Form. Plaintiffs acknowledge, and the Settlement Class Members shall be deemed by operation

of law to acknowledge, that the waiver of Unknown Claims, and of the provisions, rights and

benefits of § 1542 of the California Civil Code (and any other similar provision of law of any other

jurisdiction), was bargained for and is a key element of the Settlement of which the release in this

paragraph is a part.

             11.   Upon the Effective Date, Plaintiffs and all other Settlement Class Members, on

behalf of themselves and any of their personal representatives, spouses, domestic partners, trustees,

heirs, executors, administrators, successors or assigns, are forever barred and enjoined from



                                                    9
2229545 v1
     Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 10 of 13




commencing, instituting, prosecuting or continuing to prosecute any action or proceeding in any

court of law or equity, arbitration tribunal, administrative forum, or other forum of any kind,

asserting any Released Claims, including, without limitation, instigating, voting in favor of or

otherwise supporting the assertion of any claim asserting contractual repurchase (or other

“putback”) rights with respect to any residential mortgage loan included in any of the Offerings

other than in any action filed prior to December 20, 2016 asserting such claims.

             12.    Upon the Effective Date, the Released Parties shall be deemed to have, and by

operation of this Order and Final Judgment shall have, fully, finally and forever waived, released,

relinquished, discharged, and dismissed all claims arising out of, relating to, or in connection with

the institution, prosecution, assertion, settlement or resolution of the Action or the Released

Claims, with prejudice and on the merits, against each and all of the Plaintiffs, Settlement Class

Members, and Lead Counsel.

             13.    The fact and terms of the Stipulation, including Exhibits thereto, this Order and

Final Judgment, all negotiations, discussions, drafts and proceedings in connection with the

Settlement, and any act performed or document signed in connection with the Settlement:

                    a.      shall not be offered or received against the Released Parties, Plaintiffs or

             the Settlement Class Members as evidence of, or construed as, or deemed to be evidence

             of, any presumption, concession or admission by any of the Released Parties or by

             Plaintiffs or the Settlement Class Members with respect to the truth of any fact alleged by

             Plaintiffs, or the validity, or lack thereof, of any claim, or the deficiency of any defense

             that was or could have been asserted in the Action or in any litigation, in this or any other

             court, administrative agency, arbitration forum or other tribunal, or of any liability,




                                                      10
2229545 v1
     Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 11 of 13




             negligence, fault or wrongdoing of the Released Parties, Plaintiffs or the Settlement Class

             Members;

                    b.      shall not be offered or received against the Released Parties as evidence of

             a presumption, concession or admission of any fault, misrepresentation or omission with

             respect to any statement or written document approved or made by any Released Party, or

             against any Released Party, Plaintiffs or the Settlement Class Members as evidence of any

             infirmity in the claims or defenses that have been or could have been asserted in the Action;

                    c.      shall not be offered or received against the Released Parties, Plaintiffs or

             the Settlement Class Members as evidence of a presumption, concession or admission with

             respect to any liability, negligence, fault or wrongdoing, or in any way referred to for any

             other reason as against any of the Released Parties, Plaintiffs or Settlement Class Members

             in any arbitration proceeding or other civil, criminal or administrative action or proceeding,

             other than such proceedings as may be necessary to effectuate the provisions of this

             Stipulation; provided, however, that the Released Parties may refer to it to effectuate the

             liability protection granted them hereunder;

                    d.      shall not be construed against the Released Parties, Plaintiffs or the

             Settlement Class Members as an admission, concession or presumption that the

             consideration to be given hereunder represents the amount which could be or would have

             been recovered after trial; and

                    e.      shall not be construed as or received in evidence as an admission,

             concession or presumption against Plaintiffs or Settlement Class Members that any of their

             claims are without merit or that damages recoverable under the Complaint would not have

             exceeded the Settlement Fund.



                                                      11
2229545 v1
      Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 12 of 13




             14.   The Released Parties may file the Stipulation and/or this Order and Final Judgment

in any other action that may be brought against them in order to support a defense or counterclaim

based on principles of res judicata, collateral estoppel, release, good faith settlement, judgment

bar or reduction, or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

             15.   Without affecting the finality of this Order and Final Judgment in any way, this

Court hereby retains continuing jurisdiction over: (a) implementation and enforcement of the

Settlement; (b) the allowance, disallowance or adjustment of any Settlement Class Member’s claim

on equitable grounds and any award or distribution of the Settlement Fund; (c) disposition of the

Settlement Fund; (d) enforcing and administering this Order and Final Judgment; (e) enforcing

and administering the Stipulation, including any releases and bar orders executed in connection

therewith; and (f) other matters related or ancillary to the foregoing.

             16.   Any plan of allocation submitted by Lead Counsel, or any order entered regarding

the allowance or disallowance, in whole or in part, of any attorneys’ fees and/or Litigation

Expenses shall in no way disturb or affect this Order and Final Judgment and shall be considered

separate from this Order and Final Judgment. The Released Parties have no responsibility for, and

no liability with respect to (i) the investment or distribution of the Settlement Amount under any

plan of allocation, or (ii) the attorneys’ fees or Litigation Expenses that the Court may or may not

award.

             17.   The Court finds that during the course of the Action, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure

11.




                                                    12
2229545 v1
     Case 1:08-cv-05310-DAB-HBP Document 323-1 Filed 03/13/19 Page 13 of 13




             18.   The Escrow Account, into which Defendants have deposited the Settlement

Amount, is approved as a Qualified Settlement Fund pursuant to Internal Revenue Code 468B and

the Treasury Regulations promulgated thereunder.

             19.   In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or in the event that the Settlement Fund, or any portion thereof, is returned

to Defendants or any of them who paid such Settlement Amount on behalf of Defendants, then this

Order and Final Judgment shall be rendered null and void to the extent provided by and in

accordance with the Stipulation, and shall be vacated to the extent provided by the Stipulation and,

in such event: (a) all orders entered and releases delivered in connection herewith shall be null and

void to the extent provided by and in accordance with the Stipulation; and (b) the fact of the

Settlement shall not be admissible in any trial of the Action.

             20.   Without further Order of the Court, the parties may agree to reasonable extensions

of time to carry out any of the provisions of the Stipulation.

Dated: New York, New York

             _____________________, 2019




                                                HONORABLE DEBORAH A. BATTS
                                                UNITED STATES DISTRICT JUDGE




                                                   13
2229545 v1
